Callahan, J.,
concurring. I concur in the result but do not believe the North Carolina v. Pearce analysis is necessary. North Carolina v. Pearce, 395 U.S. 711, 89 S. Ct. 2072, 23 L. Ed. 2d 656 (1969), only prohibits the imposition of a more severe sentence on remand. The defendant cannot have it both ways. He cannot argue that five years suspended after two and one-half years and three years probation is more severe than the bargained for sentence of three years for the purpose of having the five year sentence vacated and then argue that the court imposed a more severe sentence on remand by imposing the three year sentence originally bargained for.
This case does not concern the question of whether there was vindictiveness. The defendant simply did not *118receive a more severe sentence on remand. See State v. Reid, 204 Conn. 52, 55-59, 526 A.2d 528 (1987).